              Case 5:18-cv-01286 Document 1 Filed 12/07/18 Page 1 of 11



                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                  SAN ANTONIO DIVISION

RANDALL GIBSON, individually and                       §      Docket No. 5:18-cv-1286
on behalf of all others similarly situated             §
                                                       §
        Plaintiff,                                     §
                                                       §
v.                                                     §      JURY TRIAL DEMANDED
                                                       §
SPARTAN ENERGY SERVICES, LLC and                       §
SPARTAN FLOW CONTROL SERVICES, LLC                     §
                                                       §      FLSA COLLECTIVE ACTION
        Defendant.                                     §

                                     ORIGINAL COMPLAINT

        1.       Randall Gibson (Gibson or Plaintiff) brings this lawsuit to recover unpaid overtime

wages and other damages from Spartan Energy Services, LLC and/or Spartan Flow Control Services,

LLC (together, Spartan or Defendants) under the Fair Labor Standards Act (FLSA). See 29 U.S.C. §

201 et seq.

        2.       During the relevant period, Spartan utilized the services of oilfield personnel like

Gibson to work on its behalf.

        3.       Many of the oilfield workers Spartan employed, including Gibson, were staffed to

Spartan by third-party entities.

        4.       Gibson, and the other oilfield personnel like him who worked for, or on behalf of

Spartan, regularly worked more than 40 hours a week.

        5.       But Gibson and the other oilfield workers like him were not paid overtime.

        6.       Instead of paying overtime as required by the FLSA, Spartan improperly classified

these workers as independent contractors and paid them a daily rate with no overtime compensation

in violation of the FLSA.

        7.       Gibson brings this collective action to recover the unpaid overtime wages and other
             Case 5:18-cv-01286 Document 1 Filed 12/07/18 Page 2 of 11



damages owed to him and other oilfield workers like him.

                                      JURISDICTION AND VENUE

       8.        This Court has original subject matter jurisdiction pursuant to 28 U.S.C. § 1331

because this action involves a federal question under the FLSA. 29 U.S.C. § 216(b).

       9.        Venue is proper in this Court pursuant to 28 U.S.C. § 1391.

       10.       Spartan conducts substantial business operations in this District and Division.

       11.       Spartan maintains offices in Pleasanton, Texas, located in this District and Division.

       12.       Gibson worked for Spartan within this District and Division.

       13.       Similarly situated potential class members worked for Spartan in this District and

Division.

                                             THE PARTIES

       14.       During the relevant time period, Gibson worked for Spartan as a Flowback Operator.

       15.       Throughout his employment, Spartan paid Gibson a day-rate with no overtime

compensation and classified him as an independent contractor.

       16.       Gibson’s consent to be a party plaintiff is attached as Exhibit A.

       17.       Gibson brings this action on behalf of himself and all other similarly situated oilfield

personnel who worked for, or on behalf of Spartan, who were classified as independent contractors

and paid a day-rate with no overtime compensation.

       18.       Gibson and the oilfield workers like him were paid a flat amount for each day worked

and did not receive overtime for all hours that they worked over 40 hours in a workweek in accordance

with the FLSA.

       19.       The class of similarly situated employees sought to be certified is defined as follows:

                 All oilfield personnel that worked for Spartan while classified as
                 independent contractors and paid a day-rate during the last three
                 years.

                                                    2
               Case 5:18-cv-01286 Document 1 Filed 12/07/18 Page 3 of 11



         20.    Spartan Energy Services, LLC, is a Delaware limited liability corporation and may

be served by serving its registered agent for service of process, C T Corporation System, at 1999 Bryan

Street, Suite 900, Dallas, Texas 75201, or wherever it may be found.

         21.    Spartan Flow Control Services, LLC, is a Delaware limited liability corporation and

may be served by serving its registered agent for service of process, Corporation Service Company

d/b/a CSC-Lawyers Inco., 211 East 7th St., Suite 620, Austin, Texas 78701 or wherever it may be

found.

                                  COVERAGE UNDER THE FLSA

         22.    At all times hereinafter mentioned, Defendants have been employers within the

meaning of the Section 3(d) of the FLSA, 29 U.S.C. § 203(d).

         23.    At all times hereinafter mentioned, Defendants have been part of an enterprise within

the meaning of Section 3(r) of the FLSA, 29 U.S.C. § 203(r).

         24.    At all times hereinafter mentioned, Defendants have been part of an enterprise

engaged in commerce or in the production of goods for commerce within the meaning of Section

3(s)(1) of the FLSA, 29 U.S.C. § 203(s)(1).

         25.    Defendants have had employees engaged in commerce or in the production of goods

for commerce, or employees handling, selling, or otherwise working on goods or materials that have

been moved in or were produced for commerce, such as oilfield equipment, hand tools, computers,

automobiles, and cell phones.

         26.    Defendants’ annual gross volume of sales made, or business done, has exceeded

$1,000,000.00 in each of the past three years.

         27.    At all relevant times hereinafter mentioned, Gibson and the other oilfield workers like

him were engaged in commerce or in the production of goods for commerce.

         28.    At all relevant times hereinafter mentioned, Defendants treated Gibson (and each of

                                                  3
                  Case 5:18-cv-01286 Document 1 Filed 12/07/18 Page 4 of 11



the oilfield workers like him) as an employee and uniformly applied their day-rate pay practice to

Gibson and the oilfield workers like him.

            29.    The misclassification of Gibson and the other oilfield workers like him as independent

contractors does not alter their status as employees for purposes of this FLSA collective action.

                                                   FACTS

            30.    Spartan is an oil and gas service company providing flow control, well testing, and thru

tubing services to the oil and gas industry.

            31.    To provide services to many of its customers, Spartan retains workers (including, but

not limited to, Flowback Operators) to perform services on its behalf.

            32.    During the relevant period, Spartan contracted with third-party entities to provide it

with oilfield personnel to work for it or on its behalf, including Flowback Operators like Gibson.

            33.    Spartan and the third-party entities who staffed oilfield personnel to Spartan to work

for or on its behalf jointly determine and share control over the terms and conditions of employment.

            34.    Spartan and the third-party entities who staffed oilfield personnel to Spartan to work

for or on its behalf jointly hired and fired, supervised and controlled, set pay, determined hours, and

approved time sheets with respect to these workers.

            35.    Spartan is a joint employer of the oilfield personnel staffed to it by the third-party

entities.

            36.    Many of the oilfield personnel staffed to Spartan, including Gibson, were paid on a

day-rate basis, misclassified as independent contractors, and make up the proposed Putative Class.

            37.    Even if their job titles and precise job duties differed, Spartan subjected Gibson and

the other oilfield workers like him to the same or similar illegal pay practices for similar work.

            38.    Specifically, Spartan classified all similarly situated oilfield workers as independent

contractors and paid them a flat sum for each day worked, regardless of the number of hours that they

                                                      4
             Case 5:18-cv-01286 Document 1 Filed 12/07/18 Page 5 of 11



worked that day (or in that workweek).

       39.     Spartan uniformly failed to pay overtime for the overtime hours Gibson and the other

oilfield workers like him worked.

       40.     For example, during the relevant period Gibson worked for Spartan as a Flowback

Operator.

       41.     Throughout his employment, Spartan classified Gibson as an independent contractor

and paid him on a day-rate basis.

       42.     Spartan directed Gibson to work 12 (or more) hours a day for as many as seven days

in a week.

       43.     Gibson worked well in excess of 40 hours each week while employed by Spartan, often

for weeks at time.

       44.     The work Gibson performed was an essential part of Spartan’s core business.

       45.     During Gibson’s employment with Spartan and while he was classified as an

independent contractor, Spartan exercised control over all aspects of his job.

       46.     Spartan did not require any substantial investment by Gibson for him to perform the

work required of him.

       47.     Spartan controlled Gibson’s opportunity for profit and loss by dictating the days and

hours he worked and the rate he was paid.

       48.     Gibson was not required to possess any unique or specialized skillset (other than that

maintained by all other workers in his respective position) to perform his job duties.

       49.     While working for Spartan, Spartan controlled all the significant or meaningful aspects

of the job duties performed by Gibson.

       50.     Spartan exercised control over the hours and locations Gibson worked, tools and

equipment used, and rates of pay received.

                                                  5
               Case 5:18-cv-01286 Document 1 Filed 12/07/18 Page 6 of 11



        51.     Even though Gibson often worked away from Spartan’s offices without the presence

of a direct supervisor employed by Spartan, Spartan still controlled significant aspects of Gibson’s job

activities by enforcing mandatory compliance with its policies and procedures.

        52.     No real investment was required of Gibson to perform his job.

        53.     More often than not, Gibson utilized equipment provided by Spartan to perform his

job duties.

        54.     Gibson did not provide the significant equipment he worked with on a daily basis.

Spartan or the operator made the large capital investments in buildings, machines, equipment, tools,

and supplied in the business in which Gibson worked.

        55.     Gibson did not incur operating expenses like rent, payroll, marketing, and insurance.

        56.     Gibson was economically dependent on Spartan during his employment with Spartan.

        57.     Spartan set Gibson’s rates of pay, his work schedule, and effectively prevented (or

outright prohibited) him from working other jobs for other companies while he was working on jobs

for Spartan.

        58.     Spartan directly determined Gibson’s opportunity for profit and loss.

        59.     Gibson’s earning opportunity was based on the number of days Spartan scheduled

him to work.

        60.     Very little skill, training, or initiative was required of Gibson to perform his job duties.

        61.     Indeed, the daily and weekly activities of the oilfield workers were routine and largely

governed by standardized plans, procedures, and checklists created by Spartan.

        62.     Virtually every job function was pre-determined by Spartan, including the tools and

equipment to use at a job site, the data to compile, the schedule of work, and related work duties.

        63.     The oilfield workers were prohibited from varying their job duties outside of the pre-

determined parameters and were required to follow Spartan’s policies, procedures, and directives.

                                                    6
              Case 5:18-cv-01286 Document 1 Filed 12/07/18 Page 7 of 11



        64.     Gibson performed routine job duties that were largely dictated by Spartan.

        65.     Gibson was not employed by Spartan on a project-by-project basis.

        66.     In fact, while Gibson was classified as an independent contractor, he was regularly on

call for Spartan and was expected to drop everything and work whenever needed.

        67.     All of the oilfield workers working for, or on behalf of Spartan, perform similar job

duties and are subjected to the same or similar policies and procedures, which dictate the day-to-day

activities performed by each person, regardless of the third-party entity they were staffed through.

        68.     All of the oilfield workers working for, or on behalf of Spartan, also worked similar

hours and were denied overtime as a result of the same illegal pay practice, regardless of the third-

party entity they were staffed through.

        69.     All of the oilfield workers working for, or on behalf of Spartan, all worked in excess

of 40 hours each week and were often scheduled to work 12-hour shifts (at a minimum) for weeks at

a time, regardless of the third-party entity they were staffed through.

        70.     Instead of paying them overtime, Spartan paid Gibson and the other oilfield workers

like him a day-rate and misclassified them as independent contractors.

        71.     Spartan denied Gibson and the other oilfield workers like him overtime for hours

worked in excess of 40 hours in a single workweek.

        72.     Gibson and the other oilfield workers like him were never paid on a salary basis. They

never received any guaranteed weekly compensation from Spartan irrespective of days worked (i.e.,

the only compensation they received was the day-rate they were assigned for all hours worked in a

single day or week).

        73.     Spartan’s policy of classifying Gibson and the other oilfield workers like him as

independent contractors and failing to pay them overtime, violates the FLSA because these workers

are, for all purposes, non-exempt workers.

                                                   7
              Case 5:18-cv-01286 Document 1 Filed 12/07/18 Page 8 of 11



        74.     It is undisputed that the oilfield workers are working long hours in the oilfield.

        75.     Because Gibson and the other oilfield workers like him were misclassified as

independent contractors by Spartan, they should receive overtime for all hours worked in excess of

40 hours in each workweek.

        76.     Spartan’s day-rate system violates the FLSA because Gibson and the other oilfield

workers like him did not receive any overtime pay for hours worked over 40 hours each week.

                                          FLSA VIOLATIONS

        77.     As set forth herein, Spartan has violated, and is violating, Section 7 of the FLSA, 29

U.S.C. § 207, by employing employees for workweeks longer than 40 hours without paying them

overtime.

        78.     Spartan knowingly, willfully, or in reckless disregard carried out this illegal pattern or

practice of failing to pay Gibson and the other oilfield workers like him overtime compensation.

        79.     Spartan’s failure to pay overtime compensation to these workers was neither

reasonable, nor was the decision not to pay overtime made in good faith.

        80.     Accordingly, Gibson and the other oilfield workers like him are entitled to overtime

wages under the FLSA in an amount equal to 1 and ½ times their rate of pay, plus liquidated damages,

attorney’s fees and costs.

                                COLLECTIVE ACTION ALLEGATIONS

        81.     The illegal pay practices Spartan imposed on Gibson were likewise imposed on the

other oilfield workers working for, or on behalf of, Spartan through third-party entities.

        82.     Numerous individuals were victimized by Spartan’s pattern, practice, and policy which

is in willful violation of the FLSA.

        83.     Numerous other individuals who worked with Gibson for Spartan, including those

who worked through third-party entities, indicated they too were improperly classified as independent

                                                    8
              Case 5:18-cv-01286 Document 1 Filed 12/07/18 Page 9 of 11



contractors, paid in the same manner, performed similar work, and were not properly compensated

for all hours worked as required by state and federal wage laws.

        84.     Based on his experiences and tenure with Spartan, Gibson is aware that such illegal

practices were imposed on the members of the Putative Class.

        85.     Gibson and the other oilfield workers like him were all improperly classified as

independent contractors and not afforded the overtime compensation when they worked in excess of

forty 40 per week.

        86.     Spartan’s failure to pay wages and overtime compensation at the rates required by

federal law result from generally applicable, systematic policies, and practices which are not dependent

on the personal circumstances of any of the oilfield workers like Gibson.

        87.     Gibson’s experiences are therefore typical of the other oilfield workers who worked

for, or on behalf of, Spartan.

        88.     The specific job titles or precise job locations of the various members of the Putative

Class do not prevent class or collective treatment.

        89.     Gibson has no interests contrary to, or in conflict with, the members of the Putative

Class. Like each member of the Putative Class, Gibson has an interest in obtaining the unpaid overtime

wages owed under federal law.

        90.     A collective action, such as the instant one, is superior to other available means for fair

and efficient adjudication of the lawsuit.

        91.     Absent this action, many members of the Putative Class likely will not obtain redress

of their injuries and Spartan will reap the unjust benefits of violating the FLSA.

        92.     Furthermore, even if some of the members of the Putative Class could afford

individual litigation against Spartan, it would be unduly burdensome to the judicial system.




                                                      9
              Case 5:18-cv-01286 Document 1 Filed 12/07/18 Page 10 of 11



        93.     Concentrating the litigation in one forum will promote judicial economy and parity

among the claims of individual members of the Putative Class and provide for judicial consistency.

        94.     Gibson’s claims are similar to the claims of the other oilfield workers who worked for,

or on behalf of, Spartan who were classified as independent contractors and paid a day-rate with no

overtime compensation. Gibson and the other oilfield workers like him sustained damages arising out

of Spartan’s illegal and uniform employment policy.

        95.     Gibson knows of no difficulty that will be encountered in the management of this

litigation that would preclude its ability to go forward as a collective action.

        96.     Even if the number of hours worked by the oilfield workers like Gibson varies, the

proof and method for calculating damages is common.

        97.     Further, there is no detraction from the common nucleus of liability facts.

                                             JURY DEMAND

        98.     Gibson demands a trial by jury.

                                            RELIEF SOUGHT

        99.     WHEREFORE, Gibson prays for judgment against Spartan as follows:

                a. An order allowing this action to proceed as a collective action under the FLSA and

                    directing notice to all oilfield personnel who Spartan while classified as

                    independent contractors and paid a day-rate during the last three years;

                b. For an Order pursuant to Section 16(b) of the FLSA finding Spartan liable for

                    unpaid back wages due to Gibson and the oilfield workers like him for liquidated

                    damages equal in amount to their unpaid compensation;

                c. For an Order awarding attorneys’ fees, costs and pre- and post-judgment interest;

                    and




                                                    10
Case 5:18-cv-01286 Document 1 Filed 12/07/18 Page 11 of 11



  d. For an Order granting such other and further relief as may be necessary and

     appropriate.



                                     Respectfully submitted,

                                     By: /s/ Michael A. Josephson
                                         Michael A. Josephson
                                         Texas State Bar No. 24014780
                                         Andrew Dunlap
                                         Texas State Bar No. 24078444
                                         Lindsay R. Itkin
                                         Texas State Bar No. 24068647
                                         JOSEPHSON DUNLAP, LLP
                                         11 Greenway Plaza, Suite 3050
                                         Houston, Texas 77046
                                         713-352-1100 – Telephone
                                         713-352-3300 – Facsimile
                                         mjosephson@mybackwages.com
                                         adunlap@mybackwages.com
                                         litkin@mybackwages.com

                                         AND

                                         Richard J. (Rex) Burch
                                         Texas State Bar No. 24001807
                                         BRUCKNER BURCH PLLC
                                         8 Greenway Plaza, Suite 1500
                                         Houston, Texas 77046
                                         713-877-8788 – Telephone
                                         713-877-8065 – Facsimile
                                         rburch@brucknerburch.com
                                     ATTORNEYS IN CHARGE FOR PLAINTIFF




                                11
